Citation Nr: 0633036	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than October 17, 
2003, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decision of the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).  
In a December 2002 rating decision, service connection for 
PTSD was granted and a 30 percent rating was assigned, 
effective from March 5, 2002.  By rating decision in December 
2003, a 70 percent rating for PTSD was assigned, effective 
from October 17, 2005.  
The veteran and spouse testified at a videoconference hearing 
before the undersigned Veterans Law Judge in May 2006.


FINDINGS OF FACT

1.  The claim of service connection for PTSD was received on 
March 5, 2002.

2.  It is factually ascertainable from the evidence of record 
that the veteran's service-connected PTSD was manifested by 
complaints of sleep disturbance, nightmares, panic attacks, 
anxiety, irritability, neglect of appearance or hygiene, 
avoidance of crowds as of the receipt of the veteran's 
initial claim on March 5, 2002.


CONCLUSION OF LAW

The criteria for the award of a 70 percent disability rating 
for PTSD, effective March 5, 2002, have been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.130, 
Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board has 
considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under the rating criteria for evaluation of PTSD, 38 C.F.R. § 
4.130, Diagnostic Code 9411, a 70 percent evaluation is 
assigned if there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

The veteran contends that the 70 percent rating assigned for 
PTSD should be effective from March 5, 2002, the date of his 
initial claim of service connection.  He testified, in 
effect, that his symptoms were the same at the time of the 
initial claim as they are currently.  It was indicated that 
he suffers from nightmares, anxiety, panic attacks and bouts 
of anger.  It was also indicated that at times there was some 
neglect of personal appearance and hygiene.

After a full review of the record, including the medical 
evidence and the contentions and testimony of the veteran, 
the Board concludes that the evidence supports the assignment 
of a 70 percent rating for the service-connected PTSD from 
the date of the receipt of the claim of service connection, 
March 5, 2002.

VA outpatient treatment records dated from March to May 2002 
show that the veteran received psychiatric treatment for 
PTSD.  He reported nightmares and difficulty sleeping.  He 
also reported that he avoided discussing war events and was 
afraid of being around people.  The records noted a Global 
Assessment of Functioning (GAF) score of 50 in May 2002.  
According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 41 to 50 is meant to 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 

On VA examination in November 2002, he again reported having 
nightmares.  He indicated that he avoided crowds and that he 
had stopping going camping.  He reported having panic-like 
attacks with extreme anxiety.  He also reported aggressive 
tendencies.  He indicated that he spent most of his time at 
home.  The assessment was chronic PTSD and a GAF scale score 
of 55 was noted.  

The Board finds that, resolving all reasonable doubt in favor 
of the veteran, the Board finds the evidence as a whole 
demonstrates the veteran's PTSD produces occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking or mood, due to 
such symptoms which include panic attacks and anxiety 
affecting the ability to function independently, 
appropriately and effectively; some impaired impulse control 
(such as unprovoked irritability); some neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships.  
As such, the Board finds that the veteran's PTSD produces 
social and industrial impairment that more nearly 
approximates the impairment required for a 70 percent 
evaluation from the date of the initial claim, March 5, 2002.  


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits, effective March 5, 2002.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


